*858ORDER
Mark Van Dyke was sentenced to 46 months’ imprisonment and three years’ supervised release for conspiracy to commit mail fraud and bank fraud. He was released from prison, but violated the terms of his supervised release and in April 2003 was sentenced to an additional six months’ imprisonment but no further supervised release. Van Dyke appeals only the revocation of his supervised release, and his appointed counsel now moves to withdraw because Van Dyke has since been released from prison.
When a prisoner is released from incarceration, any challenge to the validity of his conviction becomes moot unless he continues to suffer collateral consequences because of the conviction. Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998). Any collateral consequences that Van Dyke now suffers result from his original conviction, not the revocation of his supervised release. His appeal is moot because he can gain nothing from it. See United States v. Trotter, 270 F.3d 1150, 1153 (7th Cir.2001).
Counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.